PER CURIAM.
Whereas, the judgment of this court was entered on the eleventh day of February, 1960 (117 So.2d 849) reversing an Injunction Order dated October 2, 1959, of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause, and directing the trial court to dismiss the cause; and,
Whereas, on reviewing this court’s judgment by certiorari the Supreme Court of Florida, by its opinion and judgment filed November 2, 1960 (125 So.2d 564) quashed this court’s judgment of reversal; and
Whereas, by the mandate of the Supreme Court of Florida now lodged in this court the cause was remanded with directions “to remand the cause to the Circuit Court for trial on the merits”;
Therefore, it is Ordered that the judgment of this court filed November 2, 1960 is vacated; the said order of the Circuit Court appealed from is affirmed; and the cause “remanded for trial on the merits”; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.